PER CURIAM.
We originally accepted jurisdiction to review the Second District Court of Appeal’s decision in Sterling v. Ohio Casualty Insurance Co., 936 So.2d 43 (Fla. 2d DCA 2006), based on express and direct conflict with other Florida appellate decisions. After further consideration, we have determined that jurisdiction was improvidently granted and that we should decline jurisdiction. See art. V, § 3(b)(3), Fla. Const. Accordingly, we hereby dismiss review.
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.